Citation Nr: 1045536	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  03-34 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for service-connected 
status post medial meniscectomy, right knee, with degenerative 
joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to February 
1964.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).  The Board denied the claim on appeal by a May 2006 
decision.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based on a 
November 2007 Joint Motion for Remand (Joint Motion), the Court 
remanded this appeal in December 2007 for development in 
compliance with the Joint Motion.  In March 2008, the Board 
vacated the May 2006 decision and remanded the claim for further 
adjudication.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

As stated above, the claim on appeal was remanded in March 2008 
for further adjudication.  While the case was with AMC and the RO 
from March 2008 to when the appeal was returned to the Board in 
October 2010, the Veteran's original claims file apparently went 
missing.  The Board has simply been presented with a 'rebuilt' 
claims file.  The evidence of record does not demonstrate that 
the proper procedures for locating and rebuilding missing folders 
have been followed.  See Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1MR, Part III, 
Subpart ii, Chapter 4, Section D.

Specifically, there is no evidence of any kind regarding the 
actions taken by the RO to locate the missing file.  The 
'rebuilt' folder simply states that the file was 'rebuilt' 
without further explanation.  This does not satisfy the 
requirements of M21-1MR, Part III, Subpart ii, Chapter 4, Section 
D.  See Id.  In addition, the RO's attempts to rebuild the folder 
are woefully inadequate.  The sum total of the 'rebuilt' folder 
are (1) copies of rating decisions dated in July 2003, August 
2006, July 2008, May 2009, and June 2009; (2) three statements of 
the cases and supplemental statements of the case, all of which 
are dated in October 2010, a date which is almost certainly 
erroneous with regard to two of them; and (3) VA medical 
treatment records dated from February 2003 to October 2010.  
There are numerous records which, notwithstanding a loss of the 
claims file, are still in VA possession which have not been 
included in this rebuilt folder including (1) the May 2006 and 
March 2008 Board decisions; (2) the November 2007 Joint Motion; 
(3) the December 2007 Court remand; (4) all duty to notify and 
assist letters; (5) all rating decisions dated prior to July 
2003, to include the rating decision which granted service 
connection for the claim on appeal; and (6) all VA medical 
evidence dated prior to February 2003.  In addition, the 
'rebuilt' folder is completely missing all of the Veteran's 
service treatment records and all communications from the Veteran 
and his representative, including claims, notices of 
disagreement, appeals to the Board, and lay statements.  The RO's 
failure to make, or document, any efforts of any kind to locate 
and properly rebuild the missing claims file is alarming.  
Moreover, there is no evidence that the Veteran or his 
representative have been informed that the claims file is 
missing, let alone contacted and provided with an opportunity to 
produce any documentation in their possession to assist in 
rebuilding the file.  See 38 C.F.R. § 3.159(d), (e) (2010).

Indeed, the rebuilt folder is so spartan that the Board is not 
even able to determine exactly which claims are on appeal.  The 
issue remanded by the Board in March 2008 was entitlement to an 
increased evaluation for service-connected status post medial 
meniscectomy, right knee, with degenerative joint disease, 
currently evaluated as 10 percent disabling.  Subsequently, the 
July 2008 rating decision granted a separate evaluation for 
instability of the right knee.  There is no evidence of record 
that the Veteran perfected an appeal as to this separate 
evaluation, yet a supplemental statement of the case, with the 
questionable date of October 2010, included the issue of 
entitlement to an increased evaluation for instability of the 
right knee.  The current state of the claims file makes it 
impossible for the Board to determine whether it has jurisdiction 
over this issue.  38 C.F.R. § 20.200 (2010).

Furthermore, the RO's minimal efforts at 'rebuilding' the claims 
file have actively violated the requirements of the March 2008 
Board remand.  That remand specifically stated that the Veteran 
must be provided proper notice, to include that required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the RO 
has entirely omitted any copies of any duty to notify and assist 
letters, the Board cannot conclude that the requirements of the 
March 2008 Board remand have been met.  The Court has held that 
RO compliance with a remand is not discretionary, and that if the 
RO fails to comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is remanded for the following actions:

1.	The RO must take all procedurally 
appropriate actions to locate and/or 
rebuild the original claims file in 
accordance with M21-1MR, Part III, 
Subpart ii, Chapter 4, Section D.  All 
pertinent documentation and inquiries must 
be associated with the claims file.  All 
attempts to secure the Veteran's 
service treatment records and original 
claims file must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the service 
treatment records and original claims 
file, the RO is unable to secure same, the 
RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) inform the Veteran that he 
is ultimately responsible for providing 
the evidence.  For any unavailable U.S. 
Government records, to include the 
Veteran's service treatment records and VA 
benefits claims documents, the RO must 
indicate in writing that further attempts 
to locate or obtain such records would be 
futile.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.	The RO must provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

3.	After the above actions have been 
completed, the RO must then readjudicate 
the claim and, thereafter, if the claim on 
appeal remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2010).



